         Case 1:17-cv-06221-KPF Document 434 Filed 07/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
                Plaintiffs

                      v.                                        No. 17-cv-6221 (KPF)

BANK OF AMERICA CORPORATION, et al.,
               Defendants


                 NOTICE OF MOTION TO WITHDRAW AS COUNSEL

               PLEASE TAKE NOTICE that upon the accompanying Declaration of Alexis L.

Collins, Alexis L. Collins will move this Court, at the United States Courthouse, 40 Foley

Square, New York, New York, on a day and time to be determined by the Court, pursuant to this

Court’s Local Civil Rule 1.4, for leave to withdraw as counsel for Defendants Equilend LLC,

Equilend Holdings LLC, and Equilend Europe Limited (“Equilend”).

               PLEASE TAKE FURTHER NOTICE that attorneys of Cleary Gottlieb Steen &

Hamilton LLP will continue as counsel for Equilend.

Dated: Washington, DC
       July 8, 2021

                                            CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                            By:     /s/ Alexis L. Collins
                                                    Alexis L. Collins

                                                    Cleary Gottlieb Steen & Hamilton LLP
                                                    2112 Pennsylvania Avenue, NW
                                                    Washington, DC 20037
                                                    Telephone: (202) 974-1500
                                                    alcollins@cgsh.com
